 

Exhibit 10.1

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 to Employment Agreement (“Amendment No. 2”) is executed on
and entered into on December 14, 2019, (the “Effective Date”), by and among
Ampio Pharmaceuticals, Inc. (the “Company”), and Daniel Stokely (“Executive”)
(collectively, the “Parties”).

RECITALS

WHEREAS,  the Parties executed an Employment Agreement on July 9, 2019 setting
forth certain terms of employment between the Parties;

WHEREAS, the Parties executed an amendment to the Employment Agreement on August
20, 2019; and

WHEREAS, the Parties mutually desire to amend the terms of compensation set
forth in Section 3(b) and 3(f) of the Employment Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations set forth in the Employment Agreement and this Amendment, the
Parties hereby agree that Sections 3(b) and 3(f) of the Employment Agreement
shall be modified as follows:

(b)         Equity and Long-Term Compensation.  The Company hereby agrees to
grant Executive an option to purchase 400,000 shares of the Company’s common
stock (the “Option”) at an exercise price equal to the closing price of the
Company’s common stock as reported by the New York Stock Exchange on the Start
Date.  The Option shall vest fifty percent (50%) on the Start Date and the
remainder three-hundred sixty-five (365) days after the Start Date. 
Additionally, the Company agrees to grant to Executive an option to purchase
30,000 shares of the Company’s common stock (the “Second Option”) at an exercise
price equal to the closing price of the Company’s common stock as reported by
the New York Stock Exchange on January 2, 2020.  The Second Option shall vest
fifty percent (50%) on January 2, 2020 and fifty percent (50%) on the date that
is three-hundred sixty-five (365) days after the Start Date. The Option shall be
subject to the terms and conditions of the Ampio Pharmaceuticals, Inc. 2010
Stock Option and Incentive Plan, as amended, and a Stock Option Agreement, to be
executed.  The Second Option shall be subject to the terms and conditions of the
Ampio Pharmaceuticals, Inc. 2019 Stock Option and Incentive Plan and a Stock
Option Agreement, to be executed. During the Employment Period, and subject to
approval of the Board’s Compensation Committee, Executive shall also be eligible
to participate in any equity and/or other long-term compensation programs
established by the Company as set forth from time to time for senior executive
officers.  Executive’s target annual equity award opportunity shall be
determined by the Compensation Committee and shall be no less favorable than the
target equity award opportunity available to other similarly-situated senior
executives of the Company generally, with the actual award to be determined by
the Compensation Committee on a basis not less favorable to Executive than to
other similarly-situated senior executives of the Company generally.

(f)         The Company shall reimburse Executive for reasonable commuting and
corporate-supported housing expenses, up to a maximum of six-thousand U.S.
Dollars (US$6,000) per month for up to eight (8) months (“Commuting Expenses”),
 as well as for reasonable moving expenses and realtor fees incurred as a result
of moving Executive and Executive’s family to a residence in the State of
Colorado near the Company (“Relocation Expenses”).  The Commuting Expenses and
Relocation Expenses shall be paid to Executive in accordance with the Company’s
expense reimbursement policies, if any, and in any event only following
presentation of itemized receipts evidencing such expenses and, so long as such
receipts have been presented, the Commuting Expenses and Relocation Expenses
shall be paid during Executive’s first year of employment.  Additional funds
provided Executive to compensate





Page 1 of 3



 

for taxes paid by Executive on relocation expense reimbursements shall not
exceed $15,000. However, if Executive’s employment is terminated by Executive
for any reason, or by the Company for Cause (as defined below), on or before the
date that is eight (8) months from the Start Date, then the Relocation Expenses
shall be repaid in full by Executive to the Company.  Commuting Expenses and
Relocation Expenses shall also be repaid by Executive to the Company at a
pro-rated amount, as set forth below, if Executive’s employment is terminated by
Executive for any reason, or by the Company for Cause, at any time after any
date that is eight (8) months but earlier than eighteen (18) months from the
Start Date.

 

Executive’s Duration of Employment with the Company
(Calendar Days Continuously Employed After Effective Date)

Percentage of Commuting and Relocation

Expenses Executive Must Repay to the

Company

0 -244 days

100%

245 - 272 days

75%

273 - 365 days

50%

366 - 547 days

25%

 

All remaining terms of the Employment Agreement shall remain in full force and
effect, and nothing in this Amendment shall alter any other terms therein in any
way.  Enforcement of this Amendment shall be governed by the terms of the
Employment Agreement, and this instrument should be treated as an Appendix
thereto.

 

[SIGNATURE PAGE TO FOLLOW – REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



Page 2 of 3



 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed, and
Executive has hereunto set Executive’s hand, all as of the Effective Date
specified above.

 

 

 

 

 

Ampio Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ Michael Macaluso

 

Name:

Michael Macaluso

 

Title:

Chief Executive Officer

 

 

 

 

Date:

December 14, 2019

 

 

 

Executive

 

/s/ Daniel Stokely

 

Daniel Stokely

 

 

 

Date:

December 14, 2019

 

 

